NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0075n.06

                                           No. 10-3916                                      FILED
                                                                                       Jan 23, 2012
                          UNITED STATES COURT OF APPEALS
                                                                                 LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


                                                         )
UNITED STATES OF AMERICA,                                )         ON APPEAL FROM THE
                                                         )         UNITED STATES DISTRICT
       Plaintiff-Appellee,                               )         COURT     FOR     THE
                                                         )         NORTHERN DISTRICT OF
                                                         )         OHIO
       v.
                                                         )
                                                         )
ROBERT L. TURNER,                                        )
                                                         )
       Defendant-Appellant.                              )
                                                         )



Before: COOK, WHITE, and DONALD, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Appellant Robert Turner pleaded guilty to two

counts of distributing five or more grams of crack-cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B), and one count of distributing fifty or more grams of crack-cocaine, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A). He was sentenced to the statutory mandatory minimum term of

240 months’ imprisonment. Turner appeals his sentence, arguing that the sentencing court wrongly

relied on void prior convictions and that the United States Constitution requires that he be re-

sentenced under the Fair Sentencing Act of 2010 and recent amendments to the United States

Sentencing Guidelines. We AFFIRM.
                                                  I.

       Turner was indicted on July 1, 2009 for violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

(b)(1)(B), and 18 U.S.C. § 2. On August 29, 2009, the government filed an Information pursuant

to 21 U.S.C. § 851 to establish Turner’s prior drug-trafficking conviction in support of enhanced

penalties for the charged offenses. Turner pleaded guilty to three counts on September 4, 2009,

pursuant to a written plea agreement. The plea agreement acknowledged that due to Turner’s

previous felony drug conviction, the statutory mandatory minimum sentence for Count 4 would be

240 months of imprisonment, and discussed the possibility that Turner would be classified as a

career offender based on two additional state-court convictions.

       After Turner entered his plea and before his sentencing hearing, the Ohio Supreme Court

reaffirmed its earlier pronouncements that Ohio sentences that failed to impose a statutorily

mandated period of post-release control were contrary to law and void. State v Singleton, 920

N.E.2d 958 (Ohio 2009). Turner argued that the three prior state-court convictions used to support

the enhanced penalties outlined in his plea agreement—a 1996 conviction for aggravated burglary,

a 2000 conviction for possession of crack-cocaine, and a 2000 conviction for drug trafficking—were

void under Ohio law because the sentencing courts failed to impose terms of post-release

supervision. Turner also sought relief in state court petitions to have his previous convictions

declared void; this relief was denied in three separate opinions. Turner’s appeals are still pending.

       On July 22, 2010, the district court rejected Turner’s argument that his state-court convictions

could not be used to support enhanced penalties. After factoring in Turner’s status as a career

offender, an adjustment for Turner’s role in the offense, and a reduction for acceptance of

                                                -2-
responsibility, the court determined that Turner had an offense level of 34 and a criminal history

category of VI, and was thus subject to an advisory guideline range of 262-327 months of

imprisonment. The court varied downward and sentenced Turner to the mandatory minimum

sentence — 240 months of imprisonment. 21 U.S.C. 841(b)(1)(A)(amended 2010).

                                                 II.

       In this appeal, Turner initially claimed the district court improperly used Turner’s void state-

court convictions to apply the enhancements and calculate his offense level. In his Reply brief,

however, Turner acknowledges that this argument is foreclosed by intervening precedent from the

Ohio Supreme Court in Ohio v. Fischer, 942 N.E.2d 332 (Ohio 2010). Accordingly, we turn to

Turner’s claim based on the Fair Sentencing Act.

       Turner argues he should be re-sentenced under the Fair Sentencing Act of 2010 (“FSA”) and

subsequent amendments to the Sentencing Guidelines, which reduce the disparity between crack-

cocaine and powder-cocaine offenses from 100:1 to 18:1.

       The FSA, enacted on August 3, 2010, amended several statutes to increase the amount of

crack-cocaine necessary to trigger mandatory minimum sentences. United States v. Shepherd, 408

F. App’x 945, 949 (6th Cir. 2011). Section 8 of the FSA directs the United States Sentencing

Commission to:

       (1) promulgate the guidelines, policy statements, or amendments provided for in this
       Act as soon as practicable, and in any event not later than 90 days after the enactment
       of this Act, in accordance with the procedure set forth in section 21(a) of the
       Sentencing Act of 1987 (28 U.S.C. 994 note), as though the authority under that act
       had not expired; and (2) pursuant to the emergency authority provided under
       paragraph (1), make such conforming amendments to the Federal sentencing


                                                -3-
       guidelines as the Commission determines necessary to achieve consistency with other
       guideline provisions and applicable law.

124 Stat. 2372, 2374 (2010)

       In accordance with the above directive, the Sentencing Commission issued an emergency

amendment to the United States Sentencing guidelines, effective November 1, 2010, that amended

§ 2D1.1.(c)’s drug quantity table and reduced the base offense level for various quantities of crack

cocaine. Temporary Emergency Amendment to Sentencing Guidelines, 75 Fed. Reg. 66, 188 (Oct.

27, 2010).

       After Turner filed this appeal, the United States Sentencing Commission unanimously voted

to make this amendment, now designated Amendment 750 in Appendix C of the United States

Sentencing Guidelines, retroactive. The effective date of Amendment 750 is November 1, 2011.

U.S.S.G., App. C, at 398.

       In United States v. Carradine, we held that because “the Fair Sentencing Act of 2010,

contains no express statement that it is retroactive nor can we infer any such express intent from its

plain language,” it does not apply retroactively. 621 F.3d 575, 580 (6th Cir. 2010).

       It is undisputed that Turner committed the instant offenses and was sentenced prior to the

FSA’s enactment.1 Accordingly, Turner’s request for re-sentencing under the FSA is foreclosed by

our previous decision in Carradine.




       1
         Turner claims he is nonetheless entitled to application of the FSA because his case is still
on direct appeal. However, like Turner, the defendant in Carradine also raised his FSA claim on
direct appeal.

                                                -4-
        Turner also argues that the recent guideline amendment would reduce his base offense level

from 34 to 26. While this amendment is retroactive, the commentary following Amendment 750

expressly states that “offenders . . . sentenced at the statutory mandatory minimum . . . cannot have

their sentences lowered by an amendment to the guidelines.” U.S.S.G., App. C, at 394. Because

Turner was sentenced to the statutory mandatory minimum sentence, rather than under the crack-

cocaine guidelines, Amendment 750 does not affect his sentence.

        Next, Turner claims that failure to apply the FSA to cases on direct review violates his right

to equal protection and due process under the Fifth Amendment. In support, Turner primarily relies

on the Supreme Court’s decision in Griffith v. Kentucky, 479 U.S. 314 (1987), where the Court held

that the new procedural rule announced in Batson v. Kentucky, 476 U.S. 79 (1986), applied to cases

on direct review. As part of its rationale, the Griffith Court stated that “selective application of new

rules violates the principle of treating similarly situated defendants the same.” Id. at 323. Although

the Court specifically limited its holding in Griffith to “new rule[s] for the conduct of criminal

prosecutions,” id. at 328, Turner attempts to apply Griffith to the instant matter by classifying the

statutory amendments under the FSA as procedural changes, rather than substantive. This is a

stretch. In any event, regardless of the classification, we are bound by the “general savings statute”

set forth in 1 U.S.C. § 109. Under 1 U.S.C. § 109:

        The repeal of any statute shall not have the effect to release or extinguish any penalty,
        forfeiture, or liability incurred under such statute, unless the repealing Act shall so
        expressly provide, and such statute shall be treated as still remaining in force for the
        purpose of sustaining any proper action or prosecution for the enforcement of such
        penalty, forfeiture, or liability.

1 U.S.C. § 109.

                                                  -5-
        Unlike situations where the Supreme Court announces a new procedural rule, when Congress

repeals a statute § 109 “requires us to apply the penalties in place at the time the crime was

committed, unless the new enactment expressly provides for its own retroactive application.”

Carradine, 621 F.3d at 580. See also United States v. Robinson, 405 F. App’x 72, 73 (7th Cir. 2010)

(“[The defendant] has offered nothing to suggest that Griffith applies equally to amendments to

legislation that alter penalties but create no new rights, procedural or otherwise.”).

        Turner maintains that § 109 “cannot justify a disregard of the will of Congress as manifested

either expressly or by necessary implication in a subsequent enactment.” Great N. Ry. Co. v. United

States, 208 U.S. 452, 465 (1908). We do not disagree; § 109 is intended to effectuate Congress’s

will. According to Turner, the legislative history of the FSA demonstrates the will of Congress to

immediately end the “discriminatory injustice” inherent in pre-FSA sentences. Therefore, applying

sentences under the pre-FSA statutory scheme, in accordance with § 109, is contrary to

Congressional intent. If § 109 does not apply, Turner asserts, we should follow the common-law

abatement rule, which states that the repeal of a statute, or the re-enactment of a statute with different

penalties, “abate[s] all prosecutions which ha[ve] not reached final disposition in the highest court

authorized to review them.” Bradley v. United States, 410 U.S. 605, 607-08 (1973).

        Although Turner correctly points out that the preamble to the FSA states its goal is to “restore

fairness to Federal cocaine sentencing,” neither that phrase, nor the legislative history cited by

Turner, supports that Congress desired, either expressly or by implication, for the FSA to have

retroactive application to sentences already imposed but still on direct review.



                                                  -6-
       In the absence of clear intent by Congress that the FSA should apply retroactively to cases

on direct review, compliance with § 109 does not offend Turner’s right to due process or equal

protection.2

       Turner additionally argues that applying a pre-FSA sentence to his case constitutes cruel and

unusual punishment because the “national consensus” is that the 100:1 crack-cocaine to powder-

cocaine sentencing ratio under the pre-FSA statutory scheme is excessive. We have previously held

that the twenty-year mandatory minimum sentence for crack-cocaine offenses does not violate the

Eighth Amendment’s prohibition against cruel and unusual punishments. See United States v.

Dunson, 940 F.2d 989, 995 (6th Cir. 1991) (abrogated on other grounds by United States v.

Ferguson, 8 F.3d 385 (6th Cir. 1993). Although an individual who commits the same crimes as

Turner today will now be subject to a lower mandatory-minimum sentence under the FSA, that does

not compel a finding that the pre-FSA sentence is a cruel and unusual punishment.

       We are not unsympathetic to Turner’s claims. There is, indeed, an element of unfairness in

all line drawing. However, because we are concerned with the retroactive effect of a statute, the

retroactive/prospective line must be drawn by Congress.

       For the reasons stated above, we affirm.




       2
        To the extent Turner also asserts an equal protection challenge based on the disparate
sentences between crack-cocaine and powder-cocaine under the pre-FSA statutory scheme, that
claim fails under our prior precedent. See United States v. Wimbley, 553 F.3d 455, 463 (6th Cir.
2009).


                                               -7-